IN THE SUPREME COURT OF TEXAS

                                 No. 09-1072

                           IN RE  RICHARD SCHELLER

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion to stay, filed December 28, 2009,  is  granted.
The trial court order dated November  12,  2009,  in  Cause  No.  D-1-FM-09-
004325, styled In the Interest of Allison Elizabeth Scheller and Emma  Marie
Scheller, Children, in the 261st District Court of Travis County, Texas,  is
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., January 14, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 4, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk